UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2010 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (97.3%) 1 Consumer Discretionary (8.5%) McDonald's Corp. 1,238,705 81,593 Home Depot Inc. 2,581,600 72,466 Genuine Parts Co. 1,120,600 44,208 Stanley Black & Decker Inc. 787,200 39,769 Mattel Inc. 734,900 15,550 Ltd Brands Inc. 412,900 9,113 McGraw-Hill Cos. Inc. 318,600 8,965 Time Warner Inc. 302,100 8,734 Comcast Corp. 472,200 7,758 Gannett Co. Inc. 565,728 7,615 Williams-Sonoma Inc. 293,200 7,277 DR Horton Inc. 698,700 6,868 Cooper Tire & Rubber Co. 253,074 4,935 H&R Block Inc. 302,200 4,742 Whirlpool Corp. 39,700 3,486 Cracker Barrel Old Country Store Inc. 54,700 2,547 Comcast Corp. Class A 58,300 1,013 Lowe's Cos. Inc. 40,700 831 Consumer Staples (14.8%) PepsiCo Inc. 1,196,700 72,939 Philip Morris International Inc. 1,454,355 66,667 Kraft Foods Inc. 1,902,989 53,284 Procter & Gamble Co. 861,800 51,691 General Mills Inc. 1,341,000 47,632 Altria Group Inc. 2,293,455 45,961 Kimberly-Clark Corp. 704,388 42,707 Wal-Mart Stores Inc. 868,400 41,744 Sysco Corp. 1,179,100 33,687 Coca-Cola Co. 443,082 22,207 Lorillard Inc. 303,900 21,875 Colgate-Palmolive Co. 153,100 12,058 Sara Lee Corp. 717,200 10,112 ConAgra Foods Inc. 423,700 9,881 Hershey Co. 202,900 9,725 HJ Heinz Co. 169,800 7,339 Del Monte Foods Co. 366,700 5,277 Herbalife Ltd. 101,100 4,655 Hormel Foods Corp. 87,000 3,522 Nu Skin Enterprises Inc. Class A 132,000 3,291 Reynolds American Inc. 47,700 2,486 Energy (10.8%) Chevron Corp. 1,999,300 135,672 Exxon Mobil Corp. 1,592,800 90,901 ConocoPhillips 1,459,800 71,662 Occidental Petroleum Corp. 611,400 47,170 Total SA ADR 586,700 26,190 Marathon Oil Corp. 826,100 25,683 Williams Cos. Inc. 470,000 8,592 Spectra Energy Corp. 243,300 4,883 Southern Union Co. 96,100 2,101 Exchange-Traded Fund (1.1%) 2 Vanguard Value ETF 963,400 43,006 Financials (13.4%) JPMorgan Chase & Co. 2,987,000 109,354 PNC Financial Services Group Inc. 893,382 50,476 Marsh & McLennan Cos. Inc. 2,174,000 49,024 Chubb Corp. 889,462 44,482 Wells Fargo & Co. 1,521,200 38,943 ACE Ltd. 737,500 37,967 Toronto-Dominion Bank 384,800 24,977 Allstate Corp. 719,500 20,671 American Express Co. 480,700 19,084 Credit Suisse Group AG ADR 412,900 15,455 Bank of New York Mellon Corp. 605,961 14,961 Travelers Cos. Inc. 291,300 14,347 M&T Bank Corp. 121,900 10,355 New York Community Bancorp Inc. 585,600 8,942 Hudson City Bancorp Inc. 729,800 8,933 Endurance Specialty Holdings Ltd. 223,700 8,395 Assurant Inc. 232,100 8,054 RenaissanceRe Holdings Ltd. 142,800 8,035 Bank of Hawaii Corp. 127,700 6,174 American Financial Group Inc. 198,600 5,426 MetLife Inc. 110,300 4,165 Protective Life Corp. 181,700 3,887 Waddell & Reed Financial Inc. 98,100 2,146 Health Care (11.6%) Johnson & Johnson 2,331,305 137,687 Merck & Co. Inc. 3,195,614 111,751 Pfizer Inc. 6,934,967 98,893 ^ AstraZeneca PLC ADR 664,600 31,322 Bristol-Myers Squibb Co. 724,232 18,062 Eli Lilly & Co. 402,249 13,475 Medtronic Inc. 357,400 12,963 Abbott Laboratories 233,500 10,923 Hill-Rom Holdings Inc. 200,501 6,101 Cardinal Health Inc. 131,500 4,420 Industrials (14.2%) 3M Co. 1,251,400 98,848 General Electric Co. 6,541,672 94,331 Tyco International Ltd. 1,359,200 47,885 Waste Management Inc. 1,501,000 46,966 Republic Services Inc. Class A 1,109,400 32,983 Eaton Corp. 487,000 31,869 Illinois Tool Works Inc. 742,200 30,638 PACCAR Inc. 605,100 24,125 United Technologies Corp. 231,500 15,027 United Parcel Service Inc. Class B 219,500 12,487 Northrop Grumman Corp. 210,613 11,466 Raytheon Co. 234,200 11,333 Lockheed Martin Corp. 148,100 11,033 Schneider Electric SA 106,234 10,730 Boeing Co. 168,700 10,586 Honeywell International Inc. 234,262 9,143 Rockwell Automation Inc. 168,000 8,247 Pitney Bowes Inc. 370,500 8,136 RR Donnelley & Sons Co. 402,310 6,586 Briggs & Stratton Corp. 383,000 6,519 Caterpillar Inc. 87,800 5,274 Deere & Co. 73,200 4,076 Emerson Electric Co. 70,500 3,080 CSX Corp. 54,900 2,725 Deluxe Corp. 56,500 1,059 Parker Hannifin Corp. 7,700 427 Information Technology (8.1%) Microsoft Corp. 4,836,200 111,281 Intel Corp. 4,086,600 79,484 Analog Devices Inc. 1,062,900 29,612 Texas Instruments Inc. 1,250,800 29,119 Maxim Integrated Products Inc. 1,467,606 24,553 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,592,300 15,541 Tyco Electronics Ltd. 231,500 5,875 Jabil Circuit Inc. 363,500 4,835 Xilinx Inc. 149,000 3,764 Molex Inc. 183,600 3,349 Earthlink Inc. 297,400 2,367 Materials (4.3%) Sherwin-Williams Co. 659,100 45,603 EI du Pont de Nemours & Co. 1,097,027 37,946 Packaging Corp. of America 1,269,700 27,959 PPG Industries Inc. 375,700 22,696 Lubrizol Corp. 113,000 9,075 Eastman Chemical Co. 144,000 7,684 Sonoco Products Co. 168,800 5,145 International Paper Co. 168,800 3,820 Southern Copper Corp. 65,500 1,738 Stepan Co. 17,700 1,211 Dow Chemical Co. 13,100 311 Telecommunication Services (3.3%) AT&T Inc. 3,922,205 94,878 Verizon Communications Inc. 1,034,228 28,979 Qwest Communications International Inc. 435,724 2,288 Consolidated Communications Holdings Inc. 80,000 1,361 Utilities (7.2%) Xcel Energy Inc. 1,439,500 29,668 Entergy Corp. 354,700 25,404 PG&E Corp. 602,800 24,775 Dominion Resources Inc. 590,170 22,863 NextEra Energy Inc. 460,966 22,477 American Electric Power Co. Inc. 663,500 21,431 Northeast Utilities 817,900 20,840 UGI Corp. 662,400 16,851 Exelon Corp. 347,500 13,195 Public Service Enterprise Group Inc. 381,620 11,956 DTE Energy Co. 221,000 10,080 Constellation Energy Group Inc. 282,000 9,095 NiSource Inc. 618,600 8,970 Oneok Inc. 196,971 8,519 Pinnacle West Capital Corp. 232,400 8,450 National Fuel Gas Co. 124,000 5,689 Edison International 150,600 4,777 AGL Resources Inc. 125,400 4,492 Atmos Energy Corp. 142,510 3,853 Alliant Energy Corp. 79,800 2,533 CenterPoint Energy Inc. 44,700 588 PNM Resources Inc. 32,200 360 Total Common Stocks (Cost $3,727,586) Market Value Coupon Shares ($000) Temporary Cash Investments (2.9%) 1 Money Market Fund (1.9%) 3,4 Vanguard Market Liquidity Fund 0.286% 73,334,030 73,334 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.8%) Goldman, Sachs & Co. (Dated 6/30/10, Repurchase Value $31,400,000, collateralized by Government National Mortgage Assn. 4.500%-5.000%, 7/15/39-7/15/40) 0.030% 7/1/10 31,400 31,400 U.S. Government and Agency Obligations (0.2%) 5,6 Fannie Mae Discount Notes 0.300% 9/15/10 500 500 5,6 Fannie Mae Discount Notes 0.300% 11/3/10 500 499 5,6 Freddie Mac Discount Notes 0.320% 9/7/10 7,110 7,108 5,6 Freddie Mac Discount Notes 0.320% 10/25/10 120 120 Total Temporary Cash Investments (Cost $112,959) Total Investments (100.2%) (Cost $3,840,545) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,838,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.2% and 1.0%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $1,950,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $8,227,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Equity Income Fund A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or Equity Income Fund sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index September 2010 237 60,826 (1,678) E-mini S&P 500 Index September 2010 288 14,783 (874) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interes rates, prepayment speeds, credit risk, etc.). Equity Income Fund Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,724,109 10,730  Temporary Cash Investments 73,334 39,627  Futures ContractsLiabilities 1 (638)   Total 3,796,805 50,357  1 Represents variation margin on the last day of the reporting period. E . At June 30, 2010, the cost of investment securities for tax purposes was $3,840,545,000. Net unrealized appreciation of investment securities for tax purposes was $7,255,000, consisting of unrealized gains of $338,361,000 on securities that had risen in value since their purchase and $331,106,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Equity Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (96.1%) 1 Consumer Discretionary (14.1%) Walt Disney Co. 434,598 13,690 Home Depot Inc. 325,330 9,132 * Amazon.com Inc. 82,068 8,967 Starbucks Corp. 278,892 6,777 Omnicom Group Inc. 193,840 6,649 NIKE Inc. Class B 90,833 6,136 * O'Reilly Automotive Inc. 127,000 6,040 * Bed Bath & Beyond Inc. 141,280 5,238 Coach Inc. 137,014 5,008 * CarMax Inc. 227,190 4,521 Target Corp. 82,569 4,060 * Dollar General Corp. 117,122 3,226 Consumer Staples (6.4%) PepsiCo Inc. 149,720 9,125 Brown-Forman Corp. Class B 115,680 6,620 Walgreen Co. 239,180 6,386 Alberto-Culver Co. Class B 150,642 4,081 Wal-Mart Stores Inc. 79,610 3,827 Mead Johnson Nutrition Co. 60,218 3,018 * Whole Foods Market Inc. 76,221 2,746 Energy (7.0%) Schlumberger Ltd. 273,784 15,151 Apache Corp. 101,420 8,539 EOG Resources Inc. 66,400 6,532 Occidental Petroleum Corp. 84,440 6,514 * Southwestern Energy Co. 77,152 2,981 Financials (7.7%) Progressive Corp. 711,080 13,311 * Berkshire Hathaway Inc. Class B 136,756 10,898 M&T Bank Corp. 67,680 5,749 Morgan Stanley 171,199 3,974 JPMorgan Chase & Co. 107,315 3,929 * Markel Corp. 8,190 2,785 Goldman Sachs Group Inc. 19,223 2,523 Health Care (16.1%) Bristol-Myers Squibb Co. 423,820 10,570 Johnson & Johnson 155,180 9,165 * Edwards Lifesciences Corp. 146,980 8,234 * Medco Health Solutions Inc. 148,000 8,152 Teva Pharmaceutical Industries Ltd. ADR 151,432 7,873 Abbott Laboratories 118,851 5,560 * Mylan Inc. 321,356 5,476 Stryker Corp. 94,740 4,743 Alcon Inc. 31,665 4,692 Shire PLC ADR 75,642 4,643 * Gilead Sciences Inc. 128,052 4,390 * Express Scripts Inc. 89,400 4,203 Merck & Co. Inc. 103,830 3,631 * Illumina Inc. 80,617 3,509 * Vertex Pharmaceuticals Inc. 92,328 3,038 Techne Corp. 44,270 2,543 Industrials (11.1%) United Technologies Corp. 138,111 8,965 United Parcel Service Inc. Class B 151,880 8,640 Rockwell Automation Inc. 149,590 7,343 * Stericycle Inc. 94,670 6,209 Deere & Co. 111,040 6,183 Danaher Corp. 163,320 6,062 Boeing Co. 95,258 5,977 Precision Castparts Corp. 49,432 5,088 * Koninklijke Philips Electronics NV 138,982 4,147 * Quanta Services Inc. 105,986 2,189 ^ Ritchie Bros Auctioneers Inc. 86,710 1,580 Information Technology (31.6%) * Apple Inc. 129,079 32,467 * Cisco Systems Inc. 914,852 19,496 Microsoft Corp. 707,320 16,275 Oracle Corp. 521,550 11,193 * F5 Networks Inc. 147,580 10,120 Linear Technology Corp. 326,180 9,071 * VMware Inc. Class A 127,757 7,996 Hewlett-Packard Co. 181,840 7,870 * Google Inc. Class A 17,273 7,686 Visa Inc. Class A 103,129 7,296 * NetApp Inc. 185,598 6,925 Mastercard Inc. Class A 32,285 6,442 Intel Corp. 314,103 6,109 * Adobe Systems Inc. 196,781 5,201 * Agilent Technologies Inc. 176,250 5,011 * Juniper Networks Inc. 216,449 4,939 * Baidu Inc. ADR 72,024 4,903 International Business Machines Corp. 25,165 3,107 * eBay Inc. 151,650 2,974 Tencent Holdings Ltd. ADR 143,919 2,383 Materials (1.1%) Praxair Inc. 53,910 4,097 Monsanto Co. 41,850 1,934 Telecommunication Services (1.0%) * American Tower Corp. Class A 123,658 5,503 Total Common Stocks (Cost $532,039) Market Value Coupon Shares ($000) Temporary Cash Investments (4.4%) 1 Money Market Fund (4.0%) 2,3 Vanguard Market Liquidity Fund 0.286% 22,468,083 22,468 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.4%) 4,5 Freddie Mac Discount Notes 0.320% 9/7/10 2,200 2,200 Total Temporary Cash Investments (Cost $24,667) Total Investments (100.5%) (Cost $556,706) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $700,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.4% and 2.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $730,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,200,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Growth Equity Fund At June 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index September 2010 39 10,010 (276) E-mini S&P 500 Index September 2010 55 2,823 (164) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 539,936 - - Temporary Cash Investments 22,468 2,200 - Futures ContractsLiabilities 1 (109) - - Total 562,295 2,200 - 1 Represents variation margin on the last day of the reporting period. D. At June 30, 2010, the cost of investment securities for tax purposes was $556,706,000. Net unrealized appreciation of investment securities for tax purposes was $7,898,000, consisting of unrealized gains of $57,215,000 on securities that had risen in value since their purchase and $49,317,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard PRIMECAP Core Fund Schedule of Investments As of June 30, 2010 Market Value Shares ($000) Common Stocks (97.0%) Consumer Discretionary (13.3%) Whirlpool Corp. 891,800 78,318 * Bed Bath & Beyond Inc. 2,051,991 76,088 * Amazon.com Inc. 502,800 54,936 * DIRECTV Class A 1,343,525 45,572 TJX Cos. Inc. 1,005,100 42,164 * Kohl's Corp. 855,900 40,655 * CarMax Inc. 2,003,700 39,874 Walt Disney Co. 1,236,100 38,937 Sony Corp. ADR 1,355,600 36,167 Mattel Inc. 994,600 21,046 Target Corp. 396,250 19,484 Best Buy Co. Inc. 442,600 14,986 Lowe's Cos. Inc. 725,900 14,823 Nordstrom Inc. 440,400 14,176 Carnival Corp. 370,000 11,189 Chico's FAS Inc. 850,000 8,398 Expedia Inc. 108,250 2,033 * Eastman Kodak Co. 296,600 1,287 Consumer Staples (2.2%) Kellogg Co. 765,500 38,504 Procter & Gamble Co. 298,000 17,874 PepsiCo Inc. 234,400 14,287 Avon Products Inc. 424,600 11,252 Sysco Corp. 197,700 5,648 Costco Wholesale Corp. 100,000 5,483 Energy (6.4%) Schlumberger Ltd. 1,037,200 57,399 EOG Resources Inc. 502,000 49,382 National Oilwell Varco Inc. 883,000 29,201 EnCana Corp. 696,000 21,117 Cabot Oil & Gas Corp. 623,200 19,519 Cenovus Energy Inc. 705,000 18,182 ^ Cameco Corp. 780,000 16,598 Noble Energy Inc. 200,000 12,066 Peabody Energy Corp. 240,000 9,391 Hess Corp. 150,000 7,551 Murphy Oil Corp. 145,400 7,204 * Exterran Holdings Inc. 250,000 6,452 * Transocean Ltd. 66,000 3,058 * Pride International Inc. 120,000 2,681 Petroleo Brasileiro SA ADR Type A 80,000 2,384 * Southwestern Energy Co. 50,000 1,932 Petroleo Brasileiro SA ADR 39,600 1,359 Noble Corp. 20,000 618 * Cameron International Corp. 16,000 520 * Seahawk Drilling Inc. 2,666 26 Financials (5.6%) Marsh & McLennan Cos. Inc. 4,640,000 104,632 * Berkshire Hathaway Inc. Class B 630,000 50,205 Chubb Corp. 600,000 30,006 Discover Financial Services 1,295,400 18,110 Wells Fargo & Co. 550,000 14,080 Progressive Corp. 600,000 11,232 Bank of New York Mellon Corp. 216,982 5,357 Health Care (21.8%) * Amgen Inc. 3,291,800 173,149 Eli Lilly & Co. 4,199,200 140,673 Roche Holding AG 878,600 120,932 Novartis AG ADR 2,356,000 113,842 Medtronic Inc. 2,754,500 99,906 * Waters Corp. 950,294 61,484 * Biogen Idec Inc. 1,042,500 49,467 * Boston Scientific Corp. 7,178,500 41,635 GlaxoSmithKline PLC ADR 1,164,400 39,601 Johnson & Johnson 597,000 35,259 Sanofi-Aventis SA ADR 611,200 18,373 * Illumina Inc. 163,900 7,134 Pfizer Inc. 392,001 5,590 * Dendreon Corp. 102,600 3,317 * Cerner Corp. 36,000 2,732 Industrials (15.8%) Southwest Airlines Co. 8,724,825 96,933 Boeing Co. 1,537,900 96,503 United Parcel Service Inc. Class B 1,199,950 68,265 Honeywell International Inc. 1,540,000 60,106 FedEx Corp. 709,200 49,722 Caterpillar Inc. 746,950 44,869 * McDermott International Inc. 1,728,900 37,448 Expeditors International of Washington Inc. 1,047,200 36,139 Union Pacific Corp. 326,150 22,671 Rockwell Automation Inc. 454,000 22,287 Norfolk Southern Corp. 419,600 22,260 * AMR Corp. 3,237,740 21,952 CH Robinson Worldwide Inc. 310,000 17,255 ^ Ritchie Bros Auctioneers Inc. 770,000 14,029 SPX Corp. 250,000 13,203 Canadian Pacific Railway Ltd. 231,430 12,409 Cummins Inc. 93,700 6,103 Goodrich Corp. 89,600 5,936 Deere & Co. 99,000 5,512 Avery Dennison Corp. 120,000 3,856 Republic Services Inc. Class A 69,435 2,064 * Chicago Bridge & Iron Co. NV 86,870 1,634 * Jacobs Engineering Group Inc. 10,000 364 Information Technology (24.3%) * Intuit Inc. 2,639,500 91,775 Oracle Corp. 3,903,500 83,769 * Google Inc. Class A 168,500 74,974 * SanDisk Corp. 1,745,266 73,423 Telefonaktiebolaget LM Ericsson ADR 5,701,200 62,827 Texas Instruments Inc. 2,596,900 60,456 * EMC Corp. 3,231,000 59,127 ASML Holding NV 2,140,600 58,802 * Electronic Arts Inc. 3,482,200 50,144 Microsoft Corp. 1,994,200 45,887 * Flextronics International Ltd. 7,890,000 44,184 Altera Corp. 1,604,100 39,798 Intel Corp. 1,877,700 36,521 QUALCOMM Inc. 986,600 32,400 Corning Inc. 1,973,300 31,869 * Symantec Corp. 2,269,800 31,505 Applied Materials Inc. 2,258,000 27,141 * Research In Motion Ltd. 446,600 22,000 Hewlett-Packard Co. 297,000 12,854 KLA-Tencor Corp. 443,600 12,368 Accenture PLC Class A 298,900 11,553 * Motorola Inc. 1,764,000 11,501 * Cisco Systems Inc. 507,800 10,821 * eBay Inc. 304,600 5,973 * Adobe Systems Inc. 195,400 5,164 * NVIDIA Corp. 500,000 5,105 * Agilent Technologies Inc. 170,000 4,833 * Apple Inc. 17,000 4,276 Activision Blizzard Inc. 275,000 2,885 * Dell Inc. 125,000 1,508 * VMware Inc. Class A 17,400 1,089 Xilinx Inc. 37,300 942 Intersil Corp. Class A 25,000 303 * Verigy Ltd. 20,814 181 Materials (6.6%) Monsanto Co. 1,395,950 64,521 Vulcan Materials Co. 1,294,100 56,720 Potash Corp. of Saskatchewan Inc. 566,900 48,889 Newmont Mining Corp. 440,000 27,166 Praxair Inc. 354,700 26,954 FMC Corp. 350,000 20,100 Freeport-McMoRan Copper & Gold Inc. 195,700 11,572 Weyerhaeuser Co. 260,699 9,177 Domtar Corp. 147,400 7,245 Alcoa Inc. 366,900 3,691 International Paper Co. 100,000 2,263 * Crown Holdings Inc. 10,000 250 Telecommunication Services (0.3%) * Sprint Nextel Corp. 3,363,650 14,262 Utilities (0.7%) Public Service Enterprise Group Inc. 310,000 9,712 * AES Corp. 978,000 9,037 Edison International 250,000 7,930 NextEra Energy Inc. 56,700 2,765 Total Common Stocks (Cost $4,041,561) Market Value Coupon Shares ($000) Temporary Cash Investment (3.4%) Money Market Fund (3.4%) 1,2 Vanguard Market Liquidity Fund (Cost $142,812) 0.286% 142,811,920 142,812 Total Investments (100.4%) (Cost $4,184,373) Other Assets and Liabilities-Net (-0.4%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $12,612,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $13,327,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). PRIMECAP Core Fund The following table summarizes the fund's investments as of June 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,947,337 120,932  Temporary Cash Investments 142,812   Total 4,090,149 120,932  D. At June 30, 2010, the cost of investment securities for tax purposes was $4,184,373,000. Net unrealized appreciation of investment securities for tax purposes was $26,708,000, consisting of unrealized gains of $511,416,000 on securities that had risen in value since their purchase and $484,708,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23,2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FENWAY FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 23, 2010 VANGUARD FENWAY FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 23, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
